In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            Filed: September 5, 2019

*************************
FREDERICK W HAYNES, as the                *
Executor of the ESTATE of IMOGENE         *
HAYNES-BLEAU,                             *       No. 17-356V
                                          *
                    Petitioner,           *       Special Master Sanders
v.                                        *
                                          *
SECRETARY OF HEALTH                       *       Stipulation for Award; Pneumococcal
AND HUMAN SERVICES,                       *        Conjugate (“Prevnar”) Vaccine;
                                          *       Interstitial Lung Disease; Pulmonary
                    Respondent.           *       Fibrosis; Death.
*************************
Shahid Manzoor, Manzoor Law Firm, Inc., Roseville, CA, for Petitioner.
Amy P. Kokot, United States Department of Justice, Washington, DC, for Respondent.

                                                   DECISION1

        On March 15, 2017, Imogene Haynes-Bleau filed a petition for compensation pursuant to
the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012). Upon
Ms. Haynes-Bleau’s death, Frederick Haynes (“Petitioner”) was substituted as the petitioner in
this matter. Petitioner alleged that the pneumococcal conjugate (“Prevnar”) vaccine Ms. Haynes-
Bleau received on January 14, 2015, caused her to suffer from a flare of rheumatoid arthritis
(“RA”), interstitial lung disease, and/or pulmonary fibrosis. See Stip. at 1, ECF No. 52. Petitioner
further alleged that Ms. Haynes-Bleau’s death was the sequela of her claimed vaccine-induced
injury. Id. Finally, Petitioner alleged that Ms. Haynes-Bleau experienced the residual effects of her
injury for more than six months. Id.

       On August 30, 2019, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the Prevnar
vaccine caused Ms. Haynes-Bleau’s alleged RA, interstitial lung disease, pulmonary fibrosis, or
any other injury. Id. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. I find the stipulation reasonable and adopt it as the decision of the Court in awarding

1
  This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2012)). This means the Decision will be available to anyone with access to the Internet. As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
damages, on the terms set forth therein.

         The parties stipulate that Petitioner shall receive the following compensation:

                  A lump sum of $200,000.00 in the form of a check payable to
                  [P]etitioner. This amount represents compensation for all damages
                  that would be available under 42 U.S.C. § 300aa-15(a).

Id.

       I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


         IT IS SO ORDERED.

                                                                s/Herbrina D. Sanders
                                                                Herbrina D. Sanders
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.


                                                           2